                      IN THE UNITED STATES DISTRICT COURT FOR

                              THE EASTERN DISTRICT OF WISCONSIN


HUPY & ABRAHAM, S.C.,

                 Plaintiff,

v.                                                          Case No: 2:21-CV-00577-JPS

QUINTESSA MARKETING, LLC,

            Defendant.
______________________________________________________________________________

                      DECLARATION OF TODD R. KORB
______________________________________________________________________________

        Attorney Todd R. Korb declares as follows under penalty of perjury pursuant to 28

U.S.C. § 1746:

        1.       That I am the attorney of record for the Plaintiff, Hupy & Abraham, S.C., in the

above-entitled action and make this Declaration in support of its Response to Defendant’s

Motion to Dismiss.

        2.       Attached hereto and marked as Exhibit A is a true and correct copy of an email

from the Defendant’s agent, Mike Walker, directed to the Plaintiff’s agent, Jill Welleskopf, dated

February 3, 2021; and that said exhibit demonstrates that Defendant’s promise to provide “100+”

retainers.

        3.       Attached hereto and marked as Exhibit B is a true and correct copy of an email

from the Defendant’s agent, Mike Walker, directed to the Plaintiff’s agent, Jill Welleskopf, dated

February 1, 2021; and that said exhibit demonstrates that Defendant’s assertion that it would

provide “150-200” retainers.




             Case 2:21-cv-00577-JPS Filed 06/30/21 Page 1 of 3 Document 15
       4.      That to the best of my knowledge, the Plaintiff’s agent, Chad Kreblin, is only

licensed to practice law in Wisconsin and Iowa. Moreover, Chad has exclusively practiced

personal injury law since 2001, and does not purport to specialize in contract drafting or

negotiation.

       5.      Attached hereto and marked as Exhibit C is a true and correct copy of the public

LinkedIn page for a “Lauren Von” (also known as the Defendant’s agent, Lauren Mingee),

accessed on June 17, 2021; and that said profile notes she is both a Founder and CEO since 2016

for the Defendant.

       6.      That to the best of my knowledge, in the last six months there is at least one case

filed against the Defendant in federal court regarding its performance of its contracts with law

firms, excluding the present case, and an unknown number of arbitration claims.

       7.      Attached hereto as Exhibit D is a true and correct copy of the United States

District Court for the Western District of Oklahoma’s Order, Doc. #9, for Quintessa, LLC d/b/a

Marketing v. ERB Legal Investments, LLC, d/b/a The Bradley Law Firm, W.D. OK, Case No.:

4:21-CV-00019-DDN, which United States District Judge David L. Russell held that Eastern

District of Missouri would be able to apply Oklahoma law.

       7.      Attached hereto as Exhibit E is a true and correct copy of a marketing agreement

between the Defendant and the Bradley Law Firm, a personal injury law firm located in

Missouri, filed in the United States District Court for the Western District of Oklahoma, and

labeled as Doc. #4-4, for Quintessa, LLC d/b/a Marketing v. ERB Legal Investments, LLC, d/b/a

The Bradley Law Firm, W.D. OK, Case No.: 4:21-CV-00019-DDN, which demonstrating that

the Defendant’s agent, Lauren Mingee, acted as the signatory on behalf of the Defendant in a

similar bulk marketing contract.




                                           2
            Case 2:21-cv-00577-JPS Filed 06/30/21 Page 2 of 3 Document 15
       8.      Attached hereto as Exhibit F is a true and correct copy of the American

Arbitration Association’s Consumer Arbitration Rules, which are applied to arbitration clause in

agreement between individual consumers and businesses.

       DATED at Milwaukee, Wisconsin, this 29th day of June, 2021.

                                                   HUPY AND ABRAHAM, S.C.
                                                   Attorneys for the Plaintiff,




                                                   By: _/s/ Todd R. Korb ________________
                                                       Todd R. Korb
                                                       State Bar Number: 1026950
                                                       111 East Kilbourn Avenue
                                                       Suite 1100
                                                       Milwaukee, Wisconsin 53202
                                                       TKorb@hupy.com
                                                       (414) 223-4800
                                                       (414) 271-3374




                                           3
            Case 2:21-cv-00577-JPS Filed 06/30/21 Page 3 of 3 Document 15
